UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2085


In re: DAVID L. TURNER,

                    Petitioner.



                           On Petition for Writ of Mandamus
                               (No. 5:19-cv-00068-MR)


Submitted: December 17, 2020                                Decided: December 21, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David L. Turner, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David L. Turner petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his 28 U.S.C. § 2254 petition. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court recently took significant action on Turner’s § 2254 petition. Accordingly, we

deny the mandamus petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                         PETITION DENIED




                                              2